DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second die further comprises a third metal pad at a second surface of the second die opposite the first surface of the second die”.
Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second recess extending through the second substrate and an insulating layer a recess in the second substrate and an insulating layer of the second die that exposes a portion of a metal layer of the second die to provide a third metal pad, wherein the insulating layer of the second die separates the metal layer of the second die from the second substrate; and a wire bond coupled to the third metal pad”.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second substrate contacting a second surface of the second die, wherein the second surface of the second die opposes the first surface of the second die; a first recess in the second substrate and an insulating layer of the second die that exposes a portion of a metal layer in the second die to provide a third metal pad, wherein the insulating layer of the second die separates the metal layer of the second die from the second substrate; a first wire bond coupled to the third metal pad; a second recess in the first protective overcoat that exposes a fourth metal pad formed at the second surface of the first die; and a second wire bond coupled to the fourth metal pad”.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second die with a surface that contacts a second surface of the dielectric layer, the second die comprising a second metal pad aligned with the first metal pad of the first die, wherein a plane perpendicular to the second surface of the first die intersects the first metal pad and the second metal pad”.
Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second recess extending through the second substrate and an insulating layer of the second die exposes a portion of a metal layer to provide a fourth metal pad”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895